On the record before us, we find, contrary to the determination of the hearing court, that there was probable cause for the defendant’s arrest and that the subsequent showup identification should have been admitted (People v Miner, 42 NY2d 937; People v Santana, 106 AD2d 523). In any event, the evidence produced at the hearing clearly established an independent source for the in-court identification. Accordingly, that branch of defendant’s motion which sought suppression of the complainant’s in-court identification was properly denied (People v Pleasant, 54 NY2d 972). Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.